Citation Nr: 9908117	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date early than December 13, 1996 
for the award of service connection and a combined rating of 
40 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision 
that granted service connection for status post shrapnel 
injury to the right chest wall and right lung, rated 20 
percent disabling; history of fragmentation wound to the 
right shoulder with residual loss of range of motion, rated 
10 percent disabling; scars, status post shrapnel injury to 
the right and left buttocks or hips, rated 10 percent 
disabling; fragment wound to the left thigh and knee with 
history of instability, rated 10 percent disabling; and scar, 
status post shrapnel injury to the back; fragmentation wound 
of the right elbow with marked scarring; and traumatic 
fracture of the left ankle due to fragmentation wound injury 
with scar, each rated as noncompensably disabling, all 
effective from December 13, 1996.  The combined disability 
evaluation is 40 percent.  


FINDINGS OF FACT

1.  The veteran was discharged from active service in 1979.  

2.  The veteran filed his original application for 
compensation benefits on December 13, 1996.  

3.  A May 1997 rating decision granted service connection for 
several disabilities, resulting in a 40 percent combined 
rating effective from December 13, 1996.  


CONCLUSION OF LAW

An effective date prior to December 13, 1996 for the award of 
service connection for disabilities and the combined rating 
or 40 percent is not warranted.  38 U.S.C.A. §§ 5101(a), 
5107, 5110, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he should not be penalized for 
misinformation he received at the time of his separation from 
service.  He has testified, essentially, that he was informed 
that he could file a claim for service connection at any 
time.  Based on this information, he assumed that any 
benefits to which he was entitled would accumulate, and did 
not understand that the amount received would be based on 
when he filed his claim.  He argues that he should be granted 
service connection for his disabilities from the date of his 
release from active service.  

The facts in this case are not in dispute.  The veteran filed 
his initial claim for VA compensation benefits on December 
13, 1996.  A May 1997 rating decision granted service 
connection for the disabilities listed above, in the 
INTRODUCTION, effective from December 13, 1996.  

"Except as otherwise provided, the effective date of the 
award of an evaluation. . . based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the dated of receipt of the claim or the 
dated entitlement arose whichever is later."  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Specifically with 
respect to disability compensation, the effective date will 
be the date following separation from service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  
38 C.F.R. § 3.157.  

It is undisputed that the date of the veteran's first claim 
for VA compensation benefits is December 13, 1996, which is 
years after the veteran's separation from service in October 
1979.  There is nothing in the record, such as correspondence 
or a medical treatment report, that indicates an intent to 
apply for service connection at any time prior to that date, 
and the veteran does not allege otherwise.  

Since this claim was not received within 1 year following 
service, § 5110(a) is applicable to the claim.  KL v. Brown, 
5 Vet. App. 205, 208 (1993).  In view of the forgoing, 
December 13, 1996, is the appropriate effective date for the 
award of service connection.  It is unfortunate that the 
veteran did not understand that the effective date of his VA 
benefits would be based on the date of his claim.  However, 
his claim for an earlier effective date for the award of 
service connection has no legal merit or entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than December 13, 1996 for the 
award of service connection and the grant of a combined 40 
percent rating is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

- 4 -


- 1 -


